Citation Nr: 0125482	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-23 128	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for perforated 
eardrums.  

2.  Entitlement to service connection for otitis media.  

3.  Entitlement to service connection for sensorineural 
hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1941 
to September 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Perforated eardrums are shown to have been present in 
service.  

2.  The appellant's otitis media is shown to be related to 
his wartime military service.  

3.  The appellant's sensorineural hearing loss is shown to be 
related to his wartime military service.  

4.  The appellant's tinnitus is shown to be related to his 
wartime military service.  


CONCLUSIONS OF LAW

1.  Perforated eardrums were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.304(b) (2001).  

2.  Otitis media was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.304(b) (2001).  

3.  Sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.304(b) (2001).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.304(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he was exposed to acoustic trauma 
during his period of active military service, which caused 
perforation of his eardrums and resulted in otitis media, 
defective hearing, and tinnitus.  At his July 2001 Central 
Office hearing, he testified that the acoustic trauma to 
which he was exposed during service occurred when he was in 
close proximity to the firing of 20 mm. and 5 inch guns 
aboard his ship, the USS Herndon, during invasions of Sicily, 
Southern France, and Normandy, and when he was going through 
a hatch next to the 5 inch gun and was blown down the hatch 
by the firing of the gun, causing him to strike his head.  He 
also noted in a July 1997 statement that his position as a 
radioman on the ship, which involved listening to messages 
for extended periods of time, exposed him to noise that 
contributed to the hearing loss he later developed. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  In reviewing the record, 
including the April 2000 Statement of the Case issued with 
regard to his claims, the Board finds that the appellant was 
sufficiently advised by the RO as to what evidence was 
necessary to establish entitlement to service connection for 
each of his claims, and was provided ample opportunity and 
time to submit such evidence.  The Board also notes that the 
appellant was provided a personal hearing in Washington, 
D.C., where he offered testimony in support of his claims.  
Therefore, the Board concludes that decisions on the merits 
at this time as to those issues does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service medical records show no complaints of hearing loss or 
tinnitus, and at his September 1945 separation examination 
his hearing was 15/15 (normal) for whispered voice in each 
ear.  However, sick bay reports reveal that he was treated on 
several occasions in April and May 1945 for otitis media.  

An August 1943 statement from the Executive Officer of the 
appellant's ship listed the amount of ordnance fired by the 
ship during the period from July 10 to July 14, 1943.  

A May 1973 VA medical examination report noted that 
evaluation of the appellant's ears showed no impairment of 
hearing for ordinary conversational voice and smooth and 
intact tympanic membranes on audioscopy.  

In a February 1974 medical statement, J. M. Peck, M.D., 
indicated that he had been the medical officer on the USS 
Herndon between February 1944 and October 1946, and that he 
had treated the appellant on one occasion for bilateral ear 
problems following an injury during a general quarters when 
he had fallen and struck his head coming out of a hatch due 
to the concussion from a large gun having been fired.  Dr. 
Peck reported that examination at that time had revealed 
ruptured tympanic membranes with dried blood.  

The appellant submitted several lay statements from family 
members, friends, and fellow servicemen in support of his 
claim that his ear problems began in service.  In a February 
1974 statement, a shipmate, [redacted], recalled the 
appellant striking his head on a hatch or from the concussion 
of a 5 inch gun and receiving treatment on numerous occasions 
for complaints of headaches, ear problems, and neck pains.  
Another shipmate, [redacted], recalled in an April 1974 
statement that the appellant had complained of neck and ear 
pain after being knocked down from the concussion of the 
firing of a 5 inch gun.  A June 1976 statement from J. R. and 
[redacted], and statements from several family members 
(mother, two brothers, and aunt), also dated in June 1976, 
spoke of the appellant's ear problems, including hearing 
loss, following his return from military service.  

In an August 1975 statement, G. E. Hayunga, III, M.D., 
identified himself as the son of the physician who provided 
medical treatment to the appellant after service, and stated 
that none of his father's medical records were available.  

Private medical records dated in the 1990's show that the 
appellant received treatment on several occasions for chronic 
otitis media and tympanic membrane perforations of the right 
ear, and for bilateral sensorineural hearing loss (December 
1994).  A February 1996 tomography report of the ears noted 
that there was evidence of bilateral otitis media and chronic 
mastoiditis that was slightly worse on the right, and that 
the tympanic membranes appeared retracted inward.  In August 
1996, the appellant underwent a tympanomastoidectomy for 
chronic mastoiditis of the right ear.  

In a January 1998 medical statement, J. H. Krouse, M.D., an 
otolaryngologist, stated that he had treated the appellant 
for the last several years for chronic otitis media and 
perforations, and that the appellant had indicated his 
symptoms had begun during military service in World War II.  
Dr. Krouse reported that the appellant clearly had evidence 
of chronic ear injury with drainage and scarring bilaterally, 
and that he currently had significant hearing loss and stable 
chronic otitis media.  It was the opinion of Dr. Krouse that 
the type of injury to the tympanic membrane and middle ear 
that the appellant had experienced could certainly be related 
to injuries that occurred during his military service.  

The appellant's family physician, R. D. Mullins, D. O., 
indicated in a March 1998 statement that he had treated the 
appellant since 1972, and he opined that the evidence was 
irrefutable that the April 1944 injury to the appellant's 
ears had been the beginning of chronic infections in the 
right ear that resulted in constant tinnitus, recurrent 
otitis media, and profound hearing loss in the right ear.  

Private audiograms, dated in May 2000 and May 2001, show that 
decibel losses for the frequencies from 500 to 8000 Hertz in 
each ear were outside the range of normal limits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

While the service medical records do not show complaints or 
findings of defective hearing or tinnitus, the sick bay 
records during service do show several treatments for otitis 
media, and the ship's physician indicated that the appellant 
suffered ruptured tympanic membranes from a head injury 
following the concussion of a large gun.  The lay statements 
offer evidence of the appellant's ear problems in service and 
thereafter.  Because the record indicates that the appellant 
is a combat veteran, the Board finds that the ship's 
physician's medical statement and the lay statements are 
sufficient under the provisions of 38 C.F.R. § 3.304(d) to 
show that the inservice ear injury took place.  Accepting 
that the appellant sustained injury to his ears in service, 
and noting that the appellant was treated on several 
occasions during service for otitis media, the Board 
concludes that the medical statements from Drs. Krouse and 
Mullins provided a nexus between the appellant's ear injury 
and problems in service and his current ear disabilities.  

Therefore, after careful and longitudinal evaluation of the 
evidence present in this case, the Board finds that the 
negative evidence in this case is at least approximately 
balanced by the positive evidence.  Therefore, under 
38 C.F.R. § 5107, benefit of the doubt must be extended to 
appellant because the evidence is in equipoise.  
Consequently, the Board finds that the evidence establishes 
that the appellant's perforated eardrums, chronic otitis 
media, sensorineural hearing loss, and tinnitus are related 
to his military service and, thus, warrant service 
connection.  


ORDER

Service connection is granted for perforated ear drums, 
otitis media, defective hearing, and tinnitus.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

